      Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



  SECURITIES AND EXCHANGE                           Case No. 18-cv-4309 (RWS)
  COMMISSION,

               Plaintiff,

        v.

  FRANCISCO ABELLAN VILLENA, et al.

                Defendants.


                        DECLARATION OF JENNIE B. KRASNER
                    IN SUPPORT OF REQUEST TO ENTER DEFAULT


        JENNIE B. KRASNER, pursuant to 28 U.S.C. § 1746, declares as follows:


        1.     I am over eighteen years of age, and I am employed as Senior Counsel at the

Securities and Exchange Commission (“Commission”). I serve as co-counsel to the Commission

in the above-captioned litigation. I am making this declaration in support of the Commission’s

request that the Court enter a default judgment against Defendant Francisco Abellan Villena

(“Abellan”) pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, Local Civil Rule

55.2(b) and the Court’s Individual Rule of Practice on default judgments. I make these statements

based upon my personal knowledge, information and belief.

        2.     The Complaint in this case was filed on May 15, 2018 (Doc. #4). The Complaint

alleges that Abellan orchestrated an unregistered distribution and market manipulation scheme that

took over $33 million from innocent investors. As explained further in the SEC’s Memorandum in

support of its Motion for Default Judgment (“Memorandum”), filed herewith, Abellan worked with

his co-Defendants to prepare the fraud and then executed the manipulative trading through nominee

accounts he controlled.
     Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 2 of 6




       3.      Because Abellan’s conduct violated Sections 5 and 17(a) of the Securities Act, 15

U.S.C. §§ 77e, 77q(a), and Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), the Court has

subject matter jurisdiction over this action pursuant to Section 22(a) of the Securities Act, 15

U.S.C. § 77v(a), and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Courts may exercise personal jurisdiction “where conduct – or the effects of that

conduct – take place in the forum State and are therefore subject to the State’s regulation.” SEC

v. PlexCorps, No. 17-cv-7007, 2018 WL 4299983, *8 (E.D.N.Y. Aug. 9, 2018) (citation and

quotation omitted). Further, “[u]nder the securities statutes at issue, the Court should consider the

defendant’s contacts throughout the United States and not just those contacts with New York.” Id.

(citation and quotation omitted); see also SEC v. Straub, No. 11-cv-9645, 2016 WL 5793398, *6

(S.D.N.Y. Sept. 30, 2016) (“Because the Exchange Act extends personal jurisdiction to the limits

of the Fifth Amendment’s due process clause, it is not the State of New York but the United States

which would exercise its jurisdiction over Defendants here.”) (citations and quotation omitted).

Finally, once minimum contacts is established, “these contacts may be considered in light of other

factors to determine whether the assertion of personal jurisdiction would comport with fair play

and substantial justice.” Straub, 2016 WL 5793398 at *8 (citations and quotation omitted).

Importantly, where a defendant “purposefully has directed his activities at forum residents,”

jurisdiction is almost always reasonable – especially where, as here, the case is brought under

federal law allowing for nationwide service of process. Id. at *9 (citations omitted).

       5.      Here, Abellan orchestrated a fraud targeted at United States investors, using United

States brokerages, and manipulating the stock of a United States issuer. See, e.g., SEC v. Unifund

SAL, 910 F.2d 1028, 1033 (2d Cir. 1990) (affirming personal jurisdiction because conduct was

“alleged to have had a rather direct and an unmistakably foreseeable effect within the United


                                                 2
      Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 3 of 6




States. . . . That activity created near certainty that United States shareholders . . . would be

adversely affected.”); SEC v. Boock, No. 09-cv-8261, 2010 WL 2398915, *2 (S.D.N.Y. June 15,

2010) (finding personal jurisdiction because “the entirety of the scheme was directed at the United

States”); PlexCorps, 2018 WL 4299983 at *19 (finding personal jurisdiction in part because “the

totality portrays a compelling picture of direct involvement with the United States, and of

purposeful creation of effects in the United States”). Nor is there anything about his conduct that

would make it unfair or unreasonable for the Court to exercise personal jurisdiction. Indeed,

Abellan has previously been subject to the personal jurisdiction of a United States court in

connection with similar misconduct. SEC v. Abellan, 674 F. Supp. 2d 1213 (W.D. Wash. 2009)

(granting summary judgment for SEC); see also PlexCorps, 2018 WL 4299983 at *19-20 (citing

authority for the principle that few courts “have ever declined jurisdiction, on fairness grounds, in

securities cases”) (citations and quotations omitted).

         6.     On May 16, 2018, the Clerk of Court issued a 21-Day Summons to the Defendants,

including Abellan. (Doc. #7). On February 19, 2020, the SEC filed a proof of service attesting that

Abellan, a Spanish citizen, was personally served with the summons and Complaint on November

27, 2019, while incarcerated at a prison in Ibiza, Spain. (Doc. # 82-2). As set forth in the proof of

service, the SEC undertook substantial efforts to locate and serve Abellan, including retaining

Spanish counsel.     (Doc. #82).      The SEC included in the certificate of service both a

“Communication of Service of Process” (Doc. #82-2) and a separate statement (Doc. #82-4), both

signed by the authorized court agent who initially served Abellan. In the latter, the court agent

explained that his initial service, together with a subsequent personal service by the court clerk for

the Central Court in Ibiza, constituted proper service under the Hague Convention and Spanish law.

         7.      The 90-day requirement for service of process does not apply to service in a


                                                  3
      Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 4 of 6




foreign country. SEC v. Straub, No. 2016 WL 5793398, *18 (S.D.N.Y. Sept. 30, 2016) (quoting

Fed. R. Civ. P. 4(m)). The SEC served Abellan pursuant to Fed. R. Civ. P. 4(f)(1), which states

than an individual may be served “(1) by any internationally agreed means of service . . . such as

those authorized by the Hague Convention . . .” In re Coudert Brothers LLP, No. 16-cv-8248, 2020

WL 373838, *2 (S.D.N.Y. Jan. 23, 2020) (quoting the rule). Spain ratified the relevant Hague

Convention in 1987. (Doc. #82-4); In re Teligent, Inc., No. 01-br-12974, 2004 WL 724945, *3

(Bkrtcy. S.D.N.Y. March 30, 2004) (“Spain is a signatory to the Hague Convention.]”).

         8.       The Hague Convention on Service Abroad of Judicial and Extrajudicial Documents

in Civil or Commercial Matters of 1965 (“Hague Convention”) allows for various methods of

service, including “service pursuant to the internal laws of the state.” Burda Media, Inc. v. Viertel,

417 F.3d 292, 300 (2d Cir. 2005) (citing the relevant articles of the Hague Convention). In

particular, “[p]rovided the State of destination does not object,” a party may “effect service of

judicial documents directly through the judicial officers, officials or other competent persons of the

State of destination.” Hague Convention, Art. 10, 20 U.S.T. 36. As set forth in the declaration of

Rafael Ros Fernandez, authorized court agent for the Ibiza Courts (Doc. #82-4), the personal service

on Abellan via authorized court agent was consistent with the Hague Convention and Spanish law.

See also Signify North America Corp. v. Axis Lighting Inc., 2019 WL 4994288, *2 (S.D.N.Y. Oct.

8, 2019) (service by bailiff in Quebec proper under Hague Convention Article 10); Baskett v.

Autonomous Research LLP, No. 17-cv-9237, 2018 WL 4757962, *12-13 (S.D.N.Y. Sept. 28, 2018)

(reviewing British law and concluding that personal service by process server was acceptable under

Article 10(c)).

         9.       Pursuant to Fed. R. Civ. P. 12, the deadline for Abellan to plead or otherwise

respond to the Complaint, based on personal service in Spain on November 27, 2019, was no later


                                                  4
      Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 5 of 6




than December 18, 2019. The docket in this case reflects that Abellan did not file a responsive

pleading by December 18, 2019.

         10.    As a result, the SEC sought a clerk’s default. (Doc. #84, 85). The Clerk entered a

default against Abellan on February 20, 2020. (Doc. #86). Abellan has still not filed a responsive

pleading.

         11.    Abellan is not an infant, incompetent or in the U.S. military.

         12.    On July 3, 2013, the SEC sued the ostensible holders of certain brokerage accounts

that sold Biozoom shares without a registration statement. SEC v. Tavella, et al., No. 13-cv-4609

(S.D.N.Y.). The complaint is submitted as Exhibit A hereto.

         13.    In connection with its request for a temporary restraining order, the SEC submitted

the Declaration of Ricky Sachar, a member at the time of the SEC Enforcement staff. (Tavella Doc.

#8-1). The SEC subsequently submitted another Declaration of Ricky Sachar in connection with

its motion for default judgment. (Tavella Doc. #46). In these declarations, submitted as Exhibits

B and C hereto, the SEC set forth the factual basis for its calculation of the illicit proceeds for the

Biozoom fraud, which totaled just under $34 million.

         14.    On January 9, 2015, the Court entered a default judgment against the Tavella

defendants. (Tavella Doc. #69). That judgment is submitted as Exhibit D hereto. In her

memorandum setting forth the basis for the final judgment (Tavella Doc. #68), submitted as Exhibit

E hereto, Judge Buchwald explained why she arrived at a slightly different amount of illicit

proceeds. (Id. at 13-14). For purposes of its Memorandum in Support of the SEC’s Motion for

Final Judgment against Abellan, the SEC has accepted Judge Buchwald’s calculations as the total

illicit proceeds of Abellan’s Biozoom fraud. As a result of the Tavella action and judgment, the

SEC froze and then obtained approximately $17 million of the illicit proceeds from this fraud before


                                                   5
      Case 1:18-cv-04309-PKC-KHP Document 87-5 Filed 03/25/20 Page 6 of 6




Abellan could transfer them overseas.

        15.    The SEC previously obtained a judgment against Abellan for nearly identical

conduct. SEC v. Abellan, 674 F. Supp. 2d 1213 (W.D. Wash. 2009) (granting summary judgment

for SEC). The judgment in that case imposed disgorgement of over $15 million and a penalty of

$480,000. Id. at 1221-22. Abellan did not pay any money towards those financial remedies.

        16.    Based on media accounts and information on a website attributed to Abellan, he

sold his Barcelona mansion to the performer Shakira and the soccer star Gerard Pique for €5

million.

                      I declare under penalty of perjury that the foregoing is true and correct

                      Executed on March 25, 2020
                      Washington, D.C.



                              _________/s/__________________
                              Jennie B. Krasner




                                                6
